DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (WO2017/170741 A1) with a publish date of October 5, 2017 in view of Shinzaki (US 2015/0137752).

Note that Hidaka et al. (WO2017/170741 A1) was cited by Applicant on the Information Disclosure Statement on October 14, 2020 with has corresponding document Hidaka (US 2019/0111805).  Hidaka (US 2019/0111805) is used for translation of Hidaka et al. (WO2017/170741 A1).  

As for claim(s) 1, 5 and 7, Hidaka discloses the invention substantially as claimed, including:

1. A vehicle comprising:
a motor providing driving force for the vehicle [Fig. 1, element 136, 130];
an electricity storage device configured to feed electricity to the motor or be charged by the motor [Fig. 1, element 132; paragraph 0041-0042]; and
an electronic control unit configured to control the motor [Fig. 1, elements 133 and/or 137; paragraphs 0042, 0047], wherein:
the vehicle is configured to perform an external charging of the electricity storage device with electricity from an external power source and perform an external feeding of electricity from the electricity storage device to an outside of the vehicle [paragraphs 0027, 0052, 0055, 0070, 0072; Figs. 3, 4, and 6]; and
the electronic control unit is configured to divide an amount of electricity stored in the electricity storage device into an amount of stored electricity for traveling and an amount of stored electricity for feeding used for the vehicle to perform the external feeding, and to notify of at least information related to the amount of stored electricity for feeding, and [paragraphs 0027, 0052, 0055, 0070-0072, 0075-0079; Figs. 3, 4, and 6]
a ratio between the amount of stored electricity for traveling and the amount of stored electricity for feeding is determined by the electronic control unit [see as cited directly above, and especially figures 4 and 6 and paragraphs 0042, 0047, 0066-0067, wherein the amount of electricity for travel and supply to grid are inherently in a ratio format].
0025, 0027, 0052, 0055, 0070-0072, 0075-0079; Figs. 3, 4, and 6].
7. (New): The vehicle according to claim 1, wherein the electronic control unit is further configured to:
acquire information indicating an amount of electricity demanded by a facility through communicating with the facility [fig. 2; paragraphs 0010, 0025, 0029]; and
set the ratio between the amount of stored electricity for traveling and the amount of stored electricity for feeding based on the acquired information [fig. 2; paragraphs 0010, 0025, 0029, 0052].

Hidaka further discloses a control unit(s) comprising a microprocessor [at least paragraph 0037].

Hidaka does not specifically disclose that the electronic control unit is disposed within the vehicle.

Shinzaki discloses the electronic control unit is disposed within the vehicle [paragraphs 0086-0089; fig. 3, claims 13-19].

.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (WO2017/170741 A1) in view of Shinzaki (US 2015/0137752) , and further in view of Yoshida (US 2012/0053771).

As for claims 4 and 6, Hidaka in view of Shinzaki discloses the invention substantially as claimed, including the vehicle of claim 1 and 
4.    The vehicle according to claim 1, further comprising a ratio changing unit configured to allow a user to change the ratio between the amount of stored electricity for traveling and the amount of stored electricity for feeding, wherein the electronic control unit is configured to notify of the amount of stored electricity for feeding, the amount of electricity stored in the electricity storage device, and the amount of stored electricity for traveling [see Hidaka paragraphs 0025, 0027, 0052, 0055, 0070-0072, 0075-0079; Figs. 3, 4, and 6].

Yoshida discloses:

6.  (New) The vehicle according to claim 1, wherein the ratio of the amount of stored electricity for traveling and the amount of stored energy for feeding is determined based on the destination input into the electronic control unit [paragraphs 0070-0076].

Hidaka in view of Shinzaki does not specifically disclose [claim 4] that the user can incrementally make changes to the ratio.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Hadaka in view of Shinzaki and Yoshida because allowing a user to make incremental changes to the charge for travel versus the charge/discharge to and from a utility or grid would provide greater flexibility in battery charge planning including unexpected travel changes [see Yoshida, [paragraph 0009].

Claim 2 as amended is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3, as amended, is allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.